UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (2.0%) Airbus Group SE (France) 6,733 $407,219 Thales SA (France) 3,974 366,019 Airlines (0.3%) Air Canada (Canada) (NON) 14,600 117,962 Auto components (2.5%) Johnson Controls International PLC 6,876 319,940 Leoni AG (Germany) 2,968 108,092 Toyo Tire & Rubber Co., Ltd. (Japan) 13,300 187,558 Valeo SA (France) 3,729 217,533 Xinyi Glass Holdings, Ltd. (Hong Kong) 106,000 96,690 Automobiles (1.1%) Fiat Chrysler Automobiles NV (Italy) 35,331 224,243 Nissan Motor Co., Ltd. (Japan) 19,000 186,059 Banks (4.7%) Australia & New Zealand Banking Group, Ltd. (Australia) 16,733 355,301 Banco Macro SA ADR (Argentina) 184 14,398 Credicorp, Ltd. (Peru) 1,400 213,108 Grupo Financiero Banorte SAB de CV (Mexico) 29,581 155,291 ING Groep NV GDR (Netherlands) 15,571 192,233 Metro Bank PLC (United Kingdom) (NON) (S) 5,850 209,352 Permanent TSB Group Holdings PLC (Ireland) (NON) 57,347 132,385 Societe Generale SA (France) 6,337 219,113 State Bank of India (India) 76,770 291,647 Beverages (3.6%) Anheuser-Busch InBev SA/NV (Belgium) 8,608 1,127,498 Heineken NV (Netherlands) 2,524 222,035 Biotechnology (2.4%) Grifols SA ADR (Spain) 22,260 355,492 Shire PLC (United Kingdom) 8,479 549,283 Capital markets (0.9%) Euronext NV 144A (France) 4,197 179,088 KKR & Co. LP 10,827 154,393 Chemicals (3.2%) Akzo Nobel NV (Netherlands) 7,445 504,226 Albemarle Corp. 2,800 239,372 Dow Chemical Co. (The) 4,300 222,869 Monsanto Co. 2,200 224,840 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,465 39,409 Commercial services and supplies (0.3%) HomeServe PLC (United Kingdom) 13,726 102,476 Communications equipment (1.1%) Nokia OYJ (Finland) 71,204 411,853 Construction and engineering (3.0%) Concord New Energy Group, Ltd. (China) 2,470,000 129,718 Kumagai Gumi Co., Ltd. (Japan) 154,000 398,096 Kyudenko Corp. (Japan) 9,500 347,853 Surya Semesta Internusa Tbk PT (Indonesia) 2,954,600 126,062 Sweco AB Class B (Sweden) 6,974 143,727 Construction materials (0.6%) LafargeHolcim, Ltd. (Switzerland) 4,159 224,753 Diversified financial services (1.4%) Challenger, Ltd. (Australia) 66,523 519,133 Diversified telecommunication services (5.0%) Cellnex Telecom, SA 144A (Spain) 17,714 320,374 Com Hem Holding AB (Sweden) 39,949 369,277 Nippon Telegraph & Telephone Corp. (Japan) 15,600 712,458 SFR Group SA (France) 9,484 279,237 Telecom Italia SpA RSP (Italy) 328,721 223,038 Electronic equipment, instruments, and components (1.4%) Murata Manufacturing Co., Ltd. (Japan) 4,100 534,779 Equity real estate investment trusts (REITs) (2.6%) Emlak Konut Gayrimenkul Yatirim Ortakligi AS (Turkey) 114,369 115,855 Hibernia REIT PLC (Ireland) 285,690 439,674 Japan Hotel REIT Investment Corp (Japan) 495 393,197 Viva Energy REIT (Australia) (NON) 21,144 38,838 Food and staples retail (2.9%) AIN Holdings, Inc. (Japan) 4,300 292,818 Koninklijke Ahold Delhaize NV (Netherlands) 9,875 225,078 Wal-Mart de Mexico SAB de CV (Mexico) 103,100 225,717 X5 Retail Group NV GDR (Russia) (NON) 12,959 375,422 Food products (5.5%) Adecoagro SA (Argentina) (NON) 16,700 190,547 Associated British Foods PLC (United Kingdom) 13,387 451,140 Kerry Group PLC Class A (Ireland) 5,553 462,607 Nomad Foods, Ltd. (United Kingdom) (NON) 23,840 281,789 Orkla ASA (Norway) 37,619 388,679 S Foods, Inc. (Japan) 5,700 148,932 Salmar ASA (Norway) 5,294 161,576 Health-care equipment and supplies (0.8%) Sartorius AG (Preference) (Germany) 3,588 298,585 Health-care technology (1.1%) CompuGroup Medical SE (Germany) 9,419 434,184 Hotels, restaurants, and leisure (4.4%) Compass Group PLC (United Kingdom) 42,923 831,738 Cox & Kings, Ltd. (India) (NON) 76,781 255,789 Dalata Hotel Group PLC (Ireland) (NON) 93,053 428,577 Wynn Macau, Ltd. (China) 91,200 152,383 Household durables (1.3%) Basso Industry Corp. (Taiwan) 88,000 280,750 Techtronic Industries Co., Ltd. (Hong Kong) 52,000 203,926 Household products (1.0%) Henkel AG & Co. KGaA (Preference) (Germany) 2,778 377,600 Industrial conglomerates (0.9%) Siemens AG (Germany) 2,776 324,939 Insurance (3.5%) Admiral Group PLC (United Kingdom) 7,225 191,882 AIA Group, Ltd. (Hong Kong) 106,200 711,552 Anicom Holdings, Inc. (Japan) 9,300 228,314 Prudential PLC (United Kingdom) 11,288 199,932 Internet and direct marketing retail (1.7%) Amazon.com, Inc. (NON) 375 313,991 B2W Cia Digital (Brazil) (NON) 33,200 162,828 Delivery Hero Holding GmbH (acquired 6/12/15, cost $177,146) (Private) (Germany) (F) (RES) (NON) 23 159,141 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 2 2 Global Fashion Holding SA (acquired 8/2/13, cost $65,824) (Private) (Brazil) (F) (RES) (NON) 1,554 11,243 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (4.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 4,299 454,791 Criteo SA ADR (France) (NON) 6,300 221,193 Facebook, Inc. Class A (NON) 1,700 218,059 Instructure, Inc. (NON) 6,300 159,831 SMS Co., Ltd. (Japan) 5,300 141,448 Tencent Holdings, Ltd. (China) 21,500 595,726 Life sciences tools and services (0.9%) Clinigen Group PLC (United Kingdom) 38,491 357,712 Machinery (1.6%) KION Group AG (Germany) 3,006 194,571 Komatsu, Ltd. (Japan) 5,100 116,862 NSK, Ltd. (Japan) 28,000 287,335 Media (4.2%) Global Mediacom Tbk PT (Indonesia) 3,152,300 215,593 ITV PLC (United Kingdom) 114,296 277,327 Nippon Television Holdings, Inc. (Japan) 18,000 304,655 Stroeer SE & Co. KGaA (Germany) 4,939 214,605 WPP PLC (United Kingdom) 24,959 586,840 Metals and mining (0.9%) JFE Holdings, Inc. (Japan) 15,000 218,710 Northern Star Resources, Ltd. (Australia) 39,731 138,384 Multi-utilities (1.1%) Veolia Environnement SA (France) 17,316 398,764 Multiline retail (0.5%) Matahari Department Store Tbk PT (Indonesia) 123,300 175,029 Oil, gas, and consumable fuels (2.3%) Cenovus Energy, Inc. (Canada) 17,800 255,786 Cheniere Energy, Inc. (NON) 5,300 231,080 EOG Resources, Inc. 2,100 203,091 Royal Dutch Shell PLC Class A (United Kingdom) 7,965 197,598 Personal products (1.8%) Amorepacific Group (South Korea) 979 147,207 Coty, Inc. Class A 10,400 244,400 Unilever NV ADR (Netherlands) 6,687 308,549 Pharmaceuticals (7.3%) Allergan PLC (NON) 2,050 472,136 Astellas Pharma, Inc. (Japan) 27,300 426,342 AstraZeneca PLC (United Kingdom) 4,361 282,851 Aurobindo Pharma, Ltd. (India) 22,179 285,847 Novartis AG (Switzerland) 11,568 909,722 Roche Holding AG (Switzerland) 899 223,015 Shionogi & Co., Ltd. (Japan) 3,100 158,454 Real estate management and development (2.3%) Foxtons Group PLC (United Kingdom) 88,048 114,409 Kennedy-Wilson Holdings, Inc. 14,510 327,201 Mitsui Fudosan Co., Ltd. (Japan) 14,000 298,098 Relo Group, Inc. (Japan) 900 148,839 Road and rail (0.6%) ComfortDelgro Corp., Ltd. (Singapore) 108,800 225,364 Semiconductors and semiconductor equipment (3.4%) Infineon Technologies AG (Germany) 10,308 183,882 NXP Semiconductor NV (NON) 1,400 142,814 Semiconductor Manufacturing International Corp. (China) (NON) 1,141,000 127,933 SK Hynix, Inc. (South Korea) 10,349 378,756 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 75,000 439,857 Software (2.1%) Mobileye NV (Israel) (NON) (S) 6,000 255,420 Nintendo Co., Ltd. (Japan) 600 158,764 RIB Software AG (Germany) (S) 15,692 193,198 ServiceNow, Inc. (NON) 2,600 205,790 Thrifts and mortgage finance (0.8%) Housing Development Finance Corp., Ltd. (HDFC) (India) 13,798 289,720 Tobacco (1.2%) Japan Tobacco, Inc. (Japan) 10,700 437,149 Trading companies and distributors (2.0%) Ashtead Group PLC (United Kingdom) 26,269 432,757 Bunzl PLC (United Kingdom) 6,203 183,312 Rexel SA (France) 9,947 152,469 Water utilities (0.4%) China Water Affairs Group, Ltd. (China) 248,000 160,109 Wireless telecommunication services (0.9%) Safaricom, Ltd. (Kenya) 714,800 140,420 Vodafone Group PLC (United Kingdom) 75,027 215,641 Total common stocks (cost $34,387,811) WARRANTS (0.6%) (a) (NON) Expiration date Strike Price Warrants Value Wuliangye Yibin Co., Ltd. 144A (China) 4/17/17 $0.00 46,600 $233,070 Total warrants (cost $195,801) SHORT-TERM INVESTMENTS (3.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) (AFF) 926,258 $926,258 Putnam Short Term Investment Fund 0.51% (AFF) 403,179 403,179 Total short-term investments (cost $1,329,437) TOTAL INVESTMENTS Total investments (cost $35,913,049) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $16,099,477) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $224,869 $228,800 $(3,931) British Pound Sell 12/21/16 166,045 170,897 4,852 Canadian Dollar Buy 10/19/16 505,876 511,392 (5,516) Canadian Dollar Sell 10/19/16 505,876 509,193 3,317 Euro Buy 12/21/16 846,909 840,886 6,023 Barclays Bank PLC Euro Sell 12/21/16 353,555 350,862 (2,693) Hong Kong Dollar Sell 11/16/16 66,786 66,773 (13) Japanese Yen Sell 11/16/16 266,941 265,320 (1,621) Swiss Franc Sell 12/21/16 59,572 58,799 (773) Citibank, N.A. Australian Dollar Buy 10/19/16 153 2,278 (2,125) British Pound Buy 12/21/16 579,536 592,565 (13,029) Canadian Dollar Buy 10/19/16 272,682 273,140 (458) Canadian Dollar Sell 10/19/16 272,682 273,285 603 Danish Krone Buy 12/21/16 491,724 488,190 3,534 Euro Sell 12/21/16 446,116 443,869 (2,247) Japanese Yen Buy 11/16/16 660,627 656,093 4,534 Mexican Peso Sell 10/19/16 547,478 572,444 24,966 Credit Suisse International British Pound Sell 12/21/16 257,961 263,916 5,955 Canadian Dollar Sell 10/19/16 272,682 276,624 3,942 Norwegian Krone Buy 12/21/16 113,751 108,696 5,055 Swiss Franc Sell 12/21/16 126,695 125,057 (1,638) Goldman Sachs International Australian Dollar Buy 10/19/16 438,721 425,985 12,736 Chinese Yuan Sell 11/16/16 1,793,764 1,800,223 6,459 Euro Sell 12/21/16 150,960 149,827 (1,133) HSBC Bank USA, National Association British Pound Buy 12/21/16 112,688 115,986 (3,298) Canadian Dollar Buy 10/19/16 192,562 195,193 (2,631) Canadian Dollar Sell 10/19/16 192,562 192,873 311 JPMorgan Chase Bank N.A. British Pound Sell 12/21/16 307,814 311,321 3,507 Canadian Dollar Buy 10/19/16 45,739 45,813 (74) Canadian Dollar Sell 10/19/16 45,739 46,372 633 Japanese Yen Buy 11/16/16 330,873 329,421 1,452 Norwegian Krone Sell 12/21/16 197,013 188,332 (8,681) Singapore Dollar Buy 11/16/16 75,550 74,705 845 South Korean Won Sell 11/16/16 578,019 570,529 (7,490) Swedish Krona Sell 12/21/16 58,913 58,867 (46) Swiss Franc Buy 12/21/16 886,449 878,472 7,977 State Street Bank and Trust Co. Euro Sell 12/21/16 311,841 309,492 (2,349) Hong Kong Dollar Buy 11/16/16 108,615 108,636 (21) Israeli Shekel Sell 10/19/16 33,107 32,146 (961) Japanese Yen Buy 11/16/16 205,801 208,466 (2,665) Swedish Krona Buy 12/21/16 105,256 105,213 43 Swiss Franc Buy 12/21/16 1,212,959 1,197,898 15,061 UBS AG Australian Dollar Buy 10/19/16 171,617 169,616 2,001 Australian Dollar Sell 10/19/16 171,617 170,815 (802) Euro Sell 12/21/16 502,712 500,781 (1,931) Swiss Franc Buy 12/21/16 541,943 535,074 6,869 WestPac Banking Corp. Canadian Dollar Buy 10/19/16 148,043 148,275 (232) Canadian Dollar Sell 10/19/16 148,043 150,067 2,024 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $37,968,278. (b) The aggregate identified cost on a tax basis is $36,101,760, resulting in gross unrealized appreciation and depreciation of $4,795,157 and $2,064,286, respectively, or net unrealized appreciation of $2,730,871. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $170,388, or 0.4% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $978,909 $7,655,963 $7,708,614 $4,923 $926,258 Putnam Short Term Investment Fund** 1,076,070 10,139,276 10,812,167 2,000 403,179 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $926,258, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $905,106. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $11,439 to cover certain derivative contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 16.2% United Kingdom 14.4 United States 10.8 Germany 6.6 France 6.4 China 4.9 Ireland 3.9 Netherlands 3.8 Switzerland 3.6 Belgium 3.0 India 3.0 Australia 2.8 Hong Kong 2.7 Taiwan 1.9 Spain 1.8 Norway 1.5 South Korea 1.4 Indonesia 1.4 Sweden 1.4 Italy 1.2 Finland 1.1 Mexico 1.0 Russia 1.0 Canada 1.0 Israel 0.7 Singapore 0.6 Peru 0.6 Argentina 0.5 Brazil 0.5 Other 0.3 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $12,595 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $3,685,714 $2,058,432 $170,388 Consumer staples 5,042,637 1,026,106 — Energy 887,555 — — Financials 1,861,175 2,395,667 — Health care 3,882,980 870,643 — Industrials 2,425,451 1,631,290 — Information technology 2,446,831 2,377,263 — Materials 1,455,469 357,094 — Real estate 1,035,977 840,134 — Telecommunication services 1,547,987 712,458 — Utilities 398,764 160,109 — Total common stocks Warrants — 233,070 — Short-term investments 403,179 926,258 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $56,341 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2015 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation) # Cost of purchases Proceeds from sales Total transfers into Level 3 † Total transfers out of Level 3 † Balance as of September 30, 2016 Common stocks*: Consumer discretionary $193,322 $— $— $(22,934) $— $— $— $— $170,388 Financials 245,755 — — (75,359) — (170,396) — — — Total common stocks $439,077 $— $— $(98,293) $— $(170,396) $— $— $170,388 Totals $439,077 $— $— $(98,293) $— $(170,396) $— $— $170,388 * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. # Includes $(22,934) related to Level 3 securities still held at period end. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $122,699 $66,358 Equity contracts 233,070 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $14,192 $— $33,637 $14,952 $19,195 $311 $14,414 $15,104 $8,870 $2,024 $122,699 Total Assets $14,192 $— $33,637 $14,952 $19,195 $311 $14,414 $15,104 $8,870 $2,024 $122,699 Liabilities: Forward currency contracts# 9,447 5,100 17,859 1,638 1,133 5,929 16,291 5,996 2,733 232 66,358 Total Liabilities $9,447 $5,100 $17,859 $1,638 $1,133 $5,929 $16,291 $5,996 $2,733 $232 $66,358 Total Financial and Derivative Net Assets $4,745 $(5,100) $15,778 $13,314 $18,062 $(5,618) $(1,877) $9,108 $6,137 $1,792 $56,341 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— Net amount $4,745 $(5,100) $15,778 $13,314 $18,062 $(5,618) $(1,877) $9,108 $6,137 $1,792 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
